Exhibit 10.8

AMENDMENT TO SEVERANCE PAY AGREEMENT

WHEREAS, CyberOptics Corporation, a Minnesota Corporation (the “Company”) and
Kathleen P. Iverson (“Executive”) have previously entered into a Severance Pay
Agreement dated May 19, 2008 (the “Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement.

NOW, THEREFORE, the Company and Executive agree that the Agreement is hereby
amended as follows:

1.       Section 3 is hereby amended to add the following definition to such
Section:

(v) “Termination” or “termination of employment” shall mean a “separation from
service” as that term is defined in Code Section 409A and the regulations
thereunder.

2.       Section 4(i)(b) is hereby amended to read in its entirety as follows:

(b)In lieu of any further base salary payments to Executive for periods
subsequent to the date that the termination of Executive’s employment becomes
effective, the Company shall pay as severance pay to Executive an amount equal
to the total of (A) twelve (12) months salary for Executive as in existence
immediately prior to such termination, plus (B) the Executive’s portion of the
cost of insurance premiums for Executive under COBRA for the twelve months
following termination. The payments under this Section 4(b)(i) shall be due and
payable in a single lump sum cash payment on the first day of the seventh month
following termination of Executive’s employment.

IN WITNESS WHEREOF, the Company has caused this amendment to the Agreement to be
executed in its name by a duly authorized officer, and Executive has hereunto
set her hand, as of December 31, 2011.

 

CyberOptics Corporation   EXECUTIVE:             By  /s/  Jeffrey A. Bertelsen  
/s/ Kathleen P. Iverson     Its  Vice President-Finance   Kathleen P. Iverson  
           

 

 

 

 



 